Citation Nr: 0604083	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder with phobias and depression 
and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to 
August 1991.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied service connection for 
PTSD.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas.  A 
copy of the hearing transcript has been associated with the 
claims file.  During the hearing, the veteran testified that 
he was expanding his claim to include entitlement to service 
connection for a psychiatric disorder, to include an anxiety 
disorder with phobias and depression and PTSD.  
(Transcript (T.) at page (pg.) 13). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has PTSD primarily 
as a result of three stressful events that occurred during 
his active military service in Southwest Asia during the 
Persian Gulf War: (1)  He experienced an adverse reaction to 
pain medication after he injured his left shoulder, which was 
misdiagnosed as a sprain; (2) He fractured his nose after he 
ran into a British Marine, who was guarding an air raid 
shelter and wearing a flap jacket at the Bahrain airport (3) 
During a dental procedure at the Army 47th Field Hospital, 
his area sustained SCUD missile attacks and he was unable to 
put on a gas mask because he was strapped into a chair.  
Since the occurrence of these three incidents, the veteran 
maintains that he has experienced fear, trepidation, anxiety 
and phobia, especially regarding undergoing dental and 
medical procedures. (T. pages (pgs.) 4, 5, 6).  The veteran 
also maintains that his unit, Forward Freight Terminal Unit 
(FFTU), sustained SCUD missile attacks while headquartered at 
A.S.U. Bahrain. (T. at pg. 8). 

The veteran's DD 214 and service personnel records reflect 
that he served in the United States Navy from December 1990 
to August 1991.  He served in Operation Desert Shield/Storm 
from January 7, to March 14, 1991.  The veteran was awarded 
the National Defense Service Medal, Southwest Asia Service 
Medal and the Naval Reserve Meritorious Service Medal.  

Service medical records are devoid of any subjective 
complaints or clinical findings referable to any psychiatric 
disorder, to include PTSD.  (Parenthetically, the Board notes 
that the veteran was seen for an injury to the left shoulder 
and was apprehensive during a dental procedure in January and 
February 1991, respectively.  These reports also reflect that 
the veteran suffered a fractured nose).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  A claimed non-
combat stressor must be verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

It does not appear that the RO has attempted to verify the 
veteran's stressor incident with respect to his unit, Forward 
Freight Terminal Unit (FFTU), having sustained SCUD missile 
attacks while headquartered at A.S.U. Bahrain, by contacting 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)).  The appellant should 
be offered an opportunity to provide additional specific 
information that would permit searches regarding stressors.  
The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

Post-service VA and private clinical and examination reports, 
dating from 1991 to 2005, reflect that the veteran was 
diagnosed by VA as having dysthymia and an anxiety disorder 
with phobias and depression in September 1994 and May 2001, 
respectively (see VA outpatient and hospitalization reports, 
dated in September 1994 and May to June 2001, respectively).  
Most recently, in an October 2005 report, the veteran's 
treating psychologist, W. D., Ph.D. indicated that he had 
treated the appellant for PTSD, which had resulted from his 
service in the "Gulf War" and had produced general anxiety 
and specific phobias including fears of flying, enclosed 
spaces and, most notably, medical and dental procedures.  
However, it appears that this opinion was based solely on 
history as elicited by the veteran.  In this regard, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 
(1993).  Thus, the Board finds that the veteran should be 
scheduled for a VA psychiatric examination which takes into 
account the complete evidentiary picture and address the 
etiological basis of any current psychiatric disability, to 
include an anxiety disorder with phobias and depression and 
PTSD.

Finally, in his October 2005 report, W. D., Ph.D. indicated 
that he had treated the veteran for PTSD from November 7, 
2000 to January 22, 2001.  As these treatment records might 
be relevant to the veteran's claim for service connection for 
a psychiatric disorder, to include an anxiety disorder with 
phobias and depression and PTSD, the RO should attempt to 
secure any such reports of W. D., Ph.D. 

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following: 

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a 
psychiatric disorder, to include an 
anxiety disorder with phobias and 
depression and PTSD.  This should 
specifically include records of his 
treatment from W. D., Ph.D., 4131 
Spicewood Springs Road, #E-2, Austin, 
Texas, 78759 or at 5555 N. Lamar, K#-101, 
Austin, Texas, 78751, dated from November 
7, 2000 to January 22, 2001.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims folder, and the 
veteran should be informed in writing.

2.  The RO should also ask the appellant 
to provide any additional details 
concerning the veteran's unit, FFTU, 
having sustained SCUD missile attacks 
while stationed at A.S.U. Bahrain.  He 
should also be reminded that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The appellant should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events he 
claims to have experienced, and he should 
further be advised that failure to 
respond may result in adverse action.

3.  Upon receipt of any additional 
information provided/obtained from the 
veteran, along with a copy of the 
veteran's DD 214 and other service 
personnel records, should then be 
forwarded to the JSRRC for further 
verification.  The JSRRC should 
specifically address each of the 
appellant's contention that his unit, 
FFTU, sustained SCUD missile attacks 
while stationed at A.S.U. Bahrain. 

4.  Thereafter, the RO should review the 
claims file and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

	5.  After associating any additional 
information received pursuant to the 
above-requested development, the RO 
should afford the veteran a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder, to include an 
anxiety disorder with phobias and 
depression had its onset during service 
or was manifested within a year of 
service discharge in August 1991.  If the 
examiner diagnoses the veteran as having 
PTSD, the examiner should indicate the 
stressor(s) underlying that diagnosis.  
The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed in a legible report.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim for 
service connection for a psychiatric 
disorder, to include an anxiety disorder 
with phobias and depression and PTSD.

6.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include an anxiety disorder with phobias 
and depression and PTSD.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

